 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   RONALD BRENNAN JR.,

 9                              Plaintiff,                 Case No. C17-1928-JCC-MLP

10          v.                                             ORDER DIRECTING CLERK TO RE-
                                                           NOTE PLAINTIFF’S MOTION FOR
11   ANTHONY ASTON, et al.,                                EXTENSION OF TIME

12                              Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. The discovery deadline is currently

15   June 28, 2019, and the dispositive motions deadline is July 29, 2019. (Dkt. # 218.) Defendant

16   Hatchell’s and Defendants Machyo and Chavez’s separate motions for summary judgment (dkt.

17   ## 192, 193) have been re-noted to June 7, 2019 (dkt. # 218).

18          On May 30, 2019, Plaintiff filed a motion for extension of all deadlines until November

19   2019, asserting that because he has been temporarily transferred from the custody of the

20   Department of Corrections (“DOC”) to the King County Jail, he does not have access to his legal

21   files or research. (Dkt. # 220.) On June 3, 2019, however, Plaintiff filed an opposition to the

22   pending motions for summary judgment. (Dkt. # 221.) On June 7, 2019, Defendant Hatchell filed

23   an opposition to Plaintiff’s motion for extension of time, arguing that his motion should be


     ORDER DIRECTING CLERK TO RE-NOTE
     PLAINTIFF’S MOTION FOR EXTENSION OF
     TIME - 1
 1   denied because his response to the motions for summary judgment demonstrate that he has

 2   sufficient ability to litigate while at the King County Jail. (Dkt. # 224.) Defendant Hatchell also

 3   argues that Plaintiff did not point to any specific item that he is missing that prevented him from

 4   appropriately responding to the motions for summary judgment. (Id.)

 5          Defendant Hatchell’s opposition brief was untimely. Under the Local Civil Rule 7(d)(2),

 6   his brief was due on Wednesday, June 5, 2019, but he did not file it until the noting date of

 7   Friday, June 7, 2019. Because Plaintiff did not have an opportunity to file a reply brief, the Court

 8   DIRECTS the Clerk to RE-NOTE Plaintiff’s motion for extension of time (dkt. # 220) for June

 9   21, 2019. Plaintiff should file a reply brief by June 21, 2019, that addresses the issues Defendant

10   Hatchell raises and also explains to the Court how frequently he is able to access the law library

11   at the King County Jail, what legal documents he currently has access to, and what documents he

12   does not currently have access to that he believes are necessary to litigating this action.

13          The Clerk also is directed to send copies of this order to the parties and to the Honorable

14   John C. Coughenour.

15          Dated this 11th day of June, 2019.


                                                           A
16

17                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
18

19

20

21

22

23


     ORDER DIRECTING CLERK TO RE-NOTE
     PLAINTIFF’S MOTION FOR EXTENSION OF
     TIME - 2
